MEMORANDUM**
Todd Allen Bruno appeals from his guilty-plea conviction and 60-month sentence for firearm possession in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Reasonable suspicion supported Officer Gillmore’s request that Bruno get out of his vehicle. See United States v. Fernandez-Castillo, 324 F.3d 1114, 1117 (9th Cir. 2003) (reviewing de novo denial of motion to suppress, and requiring reasonable suspicion, given totality of circumstances, to support an investigatory stop). It also supports the officer’s pat-down search of Bruno for the officer’s own safety. See United States v. Flippin, 924 F.2d 163, 166 (9th Cir.1991); see also Adams v. Williams, 407 U.S. 143, 146, 92 S.Ct. 1921, 32 L.Ed.2d 612 (1972) (permitting limited protective search for concealed weapons because officer “should not be denied the opportunity to protect himself from attack by a hostile suspect”). Once Bruno was lawfully arrested for carrying a concealed weapon, Officer Gillmore then properly conducted a search incident to that lawful arrest. See New York v. Belton, 453 U.S. 454, 460, 101 S.Ct. 2860, 69 L.Ed.2d 768 (1981).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.